72 N.J. 348 (1977)
370 A.2d 855
PENNSYLVANIA MANUFACTURERS' ASSOCIATION INSURANCE COMPANY, A CORPORATION, PLAINTIFF-APPELLANT,
v.
GOVERNMENT EMPLOYEES INSURANCE COMPANY (GEICO), A CORPORATION, DEFENDANT-RESPONDENT, AND DAVID ROMBERGER, DEFENDANT.
The Supreme Court of New Jersey.
Argued November 8, 1976.
Decided February 28, 1977.
Mr. Alan R. Schmoll argued the cause for appellant (Messrs. Capehart & Scatchard, attorneys).
Mr. Roy D. Cummins argued the cause for respondent.
*349 Messrs. Moss, Powell & Powers submitted a brief on behalf of amicus curiae New Jersey Defense Association (Mr. William R. Powers, Jr. on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division.
For affirmance  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge CONFORD  7.
For reversal  None.